Citation Nr: 1448138	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-32 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to October 1990.

This appeal is before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the Virtual VA claims file.


FINDING OF FACT

The Veteran was diagnosed with pes planus in service, and his current pes planus is related to that diagnosis.


CONCLUSION OF LAW

The criteria for service connection for pes planus have been met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304(b) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims his current pes planus first had onset during service.  He specifically asserts that the RO's decision denying his claim incorrectly found that his pes planus pre-existed service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  A veteran is considered to have been in sound condition upon entrance into service except for conditions noted at an entrance examination, or where clear and unmistakable evidence demonstrates that the condition existed prior to service and was not aggravated by service.  38 C.F.R. § 3.304(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, a March 2010 VA examination shows that the Veteran is currently diagnosed with pes planus.  At his March 2013 hearing before the Board, the Veteran testified that his pes planus was first diagnosed during service, and that he was prescribed shoe inserts for treatment.  The Veteran further denied being diagnosed with pes planus prior to service or at his service entrance examination.

The Veteran was denied service connection for pes planus in a May 2010 rating decision on the grounds that evidence showed that his condition predated service.  The Board, however, notes that Veteran's available service treatment records are limited and unclear on this point.  His June 1985 induction examination report notes that the Veteran checked "no" to foot trouble in the medical history section; the examiner's clinical evaluation of the feet was normal.  However, this finding was apparently revised in 1988 to indicate an abnormal foot condition; initials appear next to the change, but they are not the initials of the physician who signed the examination record in June 1985.  "Flat feet. Asymptomatic" is further noted in box 74, Summary of Defects and Diagnoses, but that box contains another date stamp from February 1988 just under this diagnosis.

In order to be denied service connection based on a condition that predates service, the condition must be noted at entrance to service.  38 C.F.R. § 3.304(b).  The revisions to the June 1985 induction examination report indicate that the Veteran's flat feet was not noted at the time of induction; rather, flat feet was not identified until February 1988.  The 1988 revision to the induction examination report does not rise to the level of clear and unmistakable evidence of preexisting pes planus.  Furthermore, the Veteran's competent and credible statements at his hearing support the interpretation that the diagnosis of flat feet was not until years after induction.  

The Board therefore finds insufficient evidence to show that the Veteran's pes planus was noted at entrance to service or that there was otherwise clear and unmistakable evidence of a preexisting disability, and presumes the Veteran to have been in sound condition prior to his in-service diagnosis of pes planus.  The evidence thus shows that the Veteran has a current disability which dates back to an in-service diagnosis.  The criteria for service connection are met, and the Veteran's appeal is granted in full.


ORDER

Service connection for pes planus is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


